COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-161-CV
 
JERRY 
COYEL   
                                                                     APPELLANT

V.

CITY 
OF KENNEDALE, TEXAS,                                                   APPELLEE
AND 
ZONING BOARD OF
ADJUSTMENT 
OF THE CITY OF
KENNEDALE, 
TEXAS

------------
 
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION 1
 
------------
        Appellant 
Jerry Coyel appeals the trial court’s summary judgment disposing of his entire 
case. In his sole point, Appellant argues that the trial court erred by granting 
the motion for summary judgment of Appellees City of Kennedale, Texas, and the 
Zoning Board of Adjustment of the City of Kennedale, Texas because the motion 
did not raise a ground for summary judgment on his due process claim. Appellees 
concede that the motion for summary judgment did not address Appellant’s due 
process cause of action.
        It 
is axiomatic that one may not be granted judgment as a matter of law on a cause 
of action not addressed in a summary judgment proceeding. 2  
A defendant’s motion for summary judgment stands and falls on the grounds upon 
which it is made. 3  In other words, 
summary judgment cannot be granted except on the grounds expressly presented in 
the motion. 4  As the parties in this case 
agree, the motion for summary judgment did not address Appellant’s due process 
violation cause of action. Consequently, in ordering summary judgment on a cause 
of action not addressed in a summary judgment motion, the trial court erred.
        We 
reverse the portion of the trial court’s judgment that denies Appellant’s 
due process claim and remand for trial solely on that claim. We affirm the 
remainder of the trial court’s judgment.

 
                                                                  LEE 
ANN DAUPHINOT
                                                                  JUSTICE
 
  
PANEL B:   DAUPHINOT 
and HOLMAN, JJ.; and SAM J. DAY, J. (Retired, Sitting by Assignment).

DELIVERED: 
January 15, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
Maher v. Herrman, 69 S.W.3d 332, 337 (Tex. App.—Fort Worth 2002, pet. 
denied).
3. 
Id.
4. 
Id.